DETAILED ACTION
Status of Claims
Claims 1-3, 6-8, 14-17, 19, and 21-28 are pending. Claims 4-5, 9-13, 18, and 20 are canceled. Claims 19 and 25-28 are withdrawn. Claims 1-3, 6-8, 14-17, and 21-24 are subject to examination on the merits.

Response to Amendments
Because the 6/29/2022 claim amendments are responsive, the 35 U.S.C. 112(b) rejections in the 3/29/2022 Non-Final Action are withdrawn.
Applicant asserts that “substrate holder” and “substrate rotator” should not be interpreted under 35 USC 112(f) because they “could be configured in various manners” and “one skilled in the art could have adopted suitable configurations for the claims” (see remarks at 9-10). This is not persuasive. Applicant has not presented a sufficient showing that the claim limitations recite sufficient structures to perform the claimed functions. In particular, applicant does not explain what specific configurations or structures are considered as “substrate holder” and “substrate rotator.” On the contrary, applicant’s remarks show that a variety of structures can be considered as “substrate holder” and “substrate rotator”; because none of those structures are recited in the claims, applicant’s remarks actually support applying 112(f) interpretation to those terms.

Response to Arguments
Applicant's arguments filed 6/29/2022 have been fully considered but they are not persuasive. Applicant asserts that the prior art fails to teach limitations of the claims as amended (see remarks at 16-17). Because those limitations are introduced through amendment, they are addressed in the art rejection below.

Restriction/Election
In the 6/29/2022 remarks, applicant did not distinctly and specifically point out the supposed errors in the restriction requirement; thus, the election has been treated as an election without traverse. See MPEP § 818.01(a).

Claim Interpretation
As explained in previous Actions, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“substrate holder” in claim 1;
“substrate rotator” in claim 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“substrate holder” is interpreted as requiring the structure(s) of a chuck (para. 0026), and equivalents thereof;
“substrate rotator” is interpreted as requiring the structure(s) of a rotary shaft and a rotary driving mechanism (para. 0027), and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  
(1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 2 recites “the direction that is a combination of the direction perpendicular to the processing surface and the direction outward in the radial direction” at line 3-5. It should be changed to “the combination.”
Claim 21 recites “a direction that is a combination of the direction perpendicular to the processing surface and a direction outward in a radial direction” at line 4-6. It should be changed to “the direction outward in the radial direction.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8, 14, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over NAMBA (US PGPUB 20140374022), in view of ANDO (WIPO Publication WO2018159193, as translated by Espacenet).
Regarding claim 1, NAMBA teaches a substrate processing apparatus (peripheral film removing apparatus 10, see abstract, claims 1-10, fig. 2, 8, para. 0037, 0073). 
NAMBA’s apparatus comprises: a substrate holder (substrate holding unit 16, fig. 2, 8, 10, para. 0038) configured to hold a substrate (para. 0038); a substrate rotator (rotation driving unit 18, fig. 2, 8, 10, para. 0038) connected to the substrate holder (see fig. 2, 8, para. 0038) and configured to rotate the substrate by rotating the substrate holder (para. 0038).
NAMBA’s apparatus comprises a processing liquid supply nozzle (nozzle 61, fig. 2, 8, 10, para. 0043-44) configured to supply a processing liquid to a peripheral edge portion (supplying a processing liquid to the peripheral portion of wafer W’s upper surface, para. 0043-44, fig. 2, 8, 10) in a processing surface of the substrate (upper surface of wafer W, see fig. 2, 8, para. 0041) held by the substrate holder (substrate holding unit 16, as explained above).
NAMBA’s apparatus comprises a second linear actuator (first chemical liquid nozzle moving mechanism, para. 0044) connected to the processing liquid supply nozzle (see para. 0044) and configured to cause the processing liquid supply nozzle to reciprocate in the radial direction (see para. 0044, the first chemical liquid nozzle moving mechanism allows nozzle 61 to enter into and retreat from cut-out portion 57; see also fig. 2, 8).
NAMBA’s apparatus comprises a first gas supply nozzle (gas port 56, fig. 2, para. 0047; or gas port 304, fig. 8, 0073) provided closer toward a rotation center of the substrate than the peripheral edge portion in a plan view (see fig. 2, 8), and having an annular slit (para. 0047, gas port 56 may be a single opening that extends continuously in the circumferential direction, or may be a plurality of openings that are disposed intermittently on the circumference; para. 0073, disclosing the same for gas port 304) via which a gas is supplied in an annular shape to the processing surface (see fig. 2, 8, para. 0047, 0073). NAMBA teaches wherein the slit is inclined outward in a radial direction toward the substrate (see fig. 2, 8, para. 0047, gas port 56 and gas port 304 extend downwardly and outwardly) such that the gas is ejected from the slit in a direction that is a combination of a direction perpendicular to the processing surface and a direction outward in the radial direction (see fig. 2, 8, para. 0047, gas is supplied downwardly and outwardly to wafer W’s upper surface).
The phrase “a gas is supplied in an annular shape to the processing surface” is interpreted as intended use, because it’s directed to how the first gas supply nozzle is used without imposing any structural requirement. NAMBA’s first gas supply nozzle (gas port 56 or gas port 304) is structurally fully capable of performing this function, as explained above.
The phrase “such that the gas is ejected from the slit in a direction that is a combination of a direction perpendicular to the processing surface and a direction outward in the radial direction” is interpreted as intended use, because it’s directed to how the first gas supply nozzle is used without imposing any structural requirement. NAMBA’s first gas supply nozzle (gas port 56 or gas port 304) is structurally fully capable of performing this function, as explained above.
NAMBA’s apparatus comprises a first linear actuator (arm 34 and cover plate elevation mechanism 32, see fig. 2, 8, para. 0041) connected to the first gas supply nozzle (see fig. 2, 0041, arm 34 and cover plate elevation mechanism 32 are connected to cover plate 30, which comprises gas port 56; see fig. 8, 0073, arm 34 and cover plate elevation mechanism 32 are connected to cover member 300, which comprises gas port 304) and configured to raise and lower the first gas supply nozzle (see fig. 2, 8, para. 0041).
NAMBA’s apparatus comprises a controller (controller 200, fig. 2, para. 0049) programmed to control the substrate holder, the substrate rotator, the processing liquid supply nozzle, the first gas supply nozzle, and the first linear actuator (see para. 0049-50) to execute: supplying the processing liquid to the processing surface from the processing liquid supply nozzle (see para. 0054, fig. 2, liquid is rejected from nozzle 61; see also para. 0075-76, fig. 8) and supplying the gas to the processing surface from the first gas supply nozzle (see para. 0054, fig. 2, air flows from gas port 56 towards the outer side of wafer W; see also para. 0075-76, fig. 8), while rotating the substrate held by the substrate holder by the substrate rotator (see para. 0054, wafer W is rotated by rotation driving unit 18; see also para. 0075-76, fig. 8).
NAMBA teaches the controller is programmed to control the first linear actuator (as explained above) to adjust a height of the first gas supply nozzle from the processing surface by the first linear actuator (as explained above, the cover plate elevation mechanism 32 adjusts the height of gas port 56 and gas port 304). By adjusting the height of the first gas supply nozzle (gas port 56, gas port 304) from the processing surface (wafer W’s upper surface), the position at which an extension line of the slit intersects the processing surface would also be adjusted (see the dash lines in each of annotated fig. 2 and annotated fig. 8 below). Therefore, controller 200 is also programmed to adjust a distance between an inner peripheral edge of the peripheral edge portion and a position at which an extension line of the slit intersects the processing surface (see annotated fig. 2 and annotated fig. 8 below).

    PNG
    media_image1.png
    600
    652
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    633
    677
    media_image2.png
    Greyscale

NAMBA does not explicitly teach that its controller is programmed to adjust the height of the first gas supply nozzle “during the supply of the processing liquid and the supply of the gas.”
ANDO teaches a substrate processing apparatus (see fig. 31, 39-42) that treats the substrate’s peripheral edge, just like the present application; thus ANDO is analogous. 
ANDO teaches a processing liquid supply nozzle (nozzle 819, fig. 31, 39-42, para. 0243-44) for supplying a processing liquid to the substrate’s peripheral edge portion (see fig. 31, 39-42, para. 0243-44). The processing liquid has a position in the processing surface where the processing liquid reaches the substrate (liquid landing position 45, see fig. 39-42, para. 0243-44). ANDO teaches a second linear actuator (nozzle moving mechanism 824, fig. 31, para. 0208) connected to the processing liquid supply nozzle (see fig. 31) and configured to cause the processing liquid supply nozzle to reciprocate in the radial direction (see para. 0208). 
ANDO teaches a first gas supply nozzle (nozzle 901) provided closer toward the substrate’s rotation center than the peripheral edge portion in a plan view (see fig. 39-42), wherein the first gas supply nozzle ejects gas in a direction that is a combination of a direction perpendicular to the processing surface and a direction outward in the radial direction (see fig. 39-42). The first gas supply nozzle (nozzle 901) has a position at which the extension line of the slit intersects the processing surface (spraying region 906, see fig. 41-42, para. 0244). ANDO teaches a first linear actuator (nozzle moving mechanism 905, fig. 31, para. 0210-11) connected to the first gas supply nozzle (see fig. 31) and configured to reciprocate the first gas supply nozzle (see para. 0210-11).
ANDO teaches a controller (control device 3, para. 0226) programmed to control the first linear actuator and the second linear actuator (see para. 0226). ANDO teaches that the controller is programmed to execute, during the supply of the processing liquid and the gas (see para. 0243-44), a step of reciprocating the processing liquid supply nozzle in the radial direction (see fig. 41-42, para. 00243-44, liquid landing position reciprocating process) and a step of reciprocating the first gas supply nozzle (see fig. 41-42, para. 0243-44, spray region reciprocating process). By executing such synchronized reciprocating steps, the controller keeps the distance between a position in the processing surface where the processing liquid reaches the substrate (liquid landing position 45) and the position at which the extension line of the slit intersects the processing surface (spraying region 906) at a constant distance (see fig. 41-42, para. 0244). This yields several benefits: the liquid landing position liquid width can be maintained at a constant width corresponding to the rotation speed of the substrate W, regardless of the reciprocating movement of the liquid landing position 45; and the uniformity of the processing width in the outer peripheral region 42 on the substrate’s upper surface can be kept high (see para. 0244).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify NAMBA to program the controller (controller 200) to execute steps of reciprocating the processing liquid supply nozzle (e.g., nozzle 61) and reciprocating the first gas supply nozzle (e.g., gas port 56 or 304) during the supply of the processing liquid and the supply of the gas, with reasonable expectation of treating the substrate’s peripheral edge, for several reasons.
First, by reciprocating the processing liquid supply nozzle and reciprocating the first gas supply nozzle during the supply of the processing liquid and the supply of the gas, the liquid landing position liquid width can be maintained at a constant width and the processing width on the substrate’s outer peripheral region can be kept at a high uniformity (as explained above). Given these benefits, a person having ordinary skill in the art would’ve been motivated to program the controller to execute such reciprocating steps during the supply of the processing liquid and the supply of the gas.
Second, it’s well known in the art to program the controller to execute the steps of reciprocating the processing liquid supply nozzle and reciprocating the first gas supply nozzle during the supply of the processing liquid and the supply of the gas (see ANDO). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
Regarding claim 2, the combination of NAMBA and ANDO teaches the substrate processing apparatus of claim 1. NAMBA teaches wherein the first gas supply nozzle (gas port 56 or gas port 304) is further configured to supply the gas in the annular shape (as explained above) to a vicinity of the processing liquid supply nozzle (see fig. 2, 8, the gas is supplied to the vicinity of nozzle 61) in the direction that is a combination of the direction perpendicular to the processing surface and the direction outward in the radial direction (gas is supplied downwardly and outwardly to wafer W’s upper surface, as explained above).
Regarding claim 3, the combination of NAMBA and ANDO teaches the substrate processing apparatus of claim 2. NAMBA teaches wherein the first gas supply nozzle (gas port 56 or gas port 304) is further configured to supply the gas closer toward the rotation center of the substrate than a portion of the processing surface that is struck by the processing liquid supplied from the processing liquid supply nozzle (see fig. 2, 3A, 8, gas from gas port 56/304 is supplied closer toward the wafer’s rotation center than where liquid from nozzle 61 is supplied; see also para. 0047, 0054, 0056, the gas suppresses processing liquid from moving into wafer W’s central portion).
Regarding claim 6, the combination of NAMBA and ANDO teaches the substrate processing apparatus of claim 2. NAMBA teaches wherein the first gas supply nozzle comprises a heater (heater 51 or heater 314, fig. 2, 8, para. 0046-47, 0073) configured to heat the gas that is ejected (see para. 0046-47, 0073).
Regarding claim 8, the combination of NAMBA and ANDO teaches the substrate processing apparatus of claim 1. As explained above, NAMBA teaches “wherein the first gas supply nozzle is further configured to supply the gas closer toward the rotation center of the substrate than a portion of the processing surface that is struck by the processing liquid supplied from the processing liquid supply nozzle.”
Regarding claim 14, the combination of NAMBA and ANDO teaches the substrate processing apparatus of claim 1. As explained above, NAMBA teaches “wherein the first gas supply nozzle comprises a heater configured to heat the gas that is ejected.”
Regarding claim 21, the combination of NAMBA and ANDO teaches the substrate processing apparatus of claim 1.
The combination does not explicitly teach: “a second gas supply nozzle provided closer toward the rotation center of the substrate than the first gas supply nozzle in a plan view and configured to supply the gas in an annular shape to the processing surface in a direction that is a combination of the direction perpendicular to the processing surface and a direction outward in a radiation direction.”
But NAMBA already teaches two gas supply nozzles (gas port 341 and gas port 342, fig. 8) positioned below the substrate but similarly configured as the “first gas supply nozzle” discussed above. For example, NAMBA teaches those two nozzles (gas ports 341 and 342) are extended to be inclined toward the substrate in a radial direction from the substrate’s center (see fig. 8); configured to supply gas to the substrate’s surface in an annular shape (fig. 8, para. 0080); and configured to supply gas to the processing surface in a direction that is a combination of the direction perpendicular to the processing surface and a direction outward in a radial direction (see fig. 8). NAMBA also teaches that gas port 342 is provided closer toward the substrate’s rotation center than gas port 341 (see fig. 8, para. 0080, port 341 is “outer” and port 342 is “inner”).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of NAMBA and ANDO to incorporate a second gas supply nozzle—similarly configured as the first gas supply nozzle (e.g., configured to supply the gas in an annular shape to the processing surface in a direction that is a combination of the direction perpendicular to the processing surface and a direction outward in a radial direction)—above wafer W’s upper surface and closer toward the rotation center than the first gas supply nozzle in the plan view, with reasonable expectation of supplying gas to wafer W’s upper surface, for several reasons.
First, duplication of parts is considered obvious. MPEP § 2144.04.VI.B. The combination already teaches a first gas supply nozzle (gas port 56 or gas port 304) configured to supply gas in an annular shape to wafer W’s processing surface in a direction that is a combination of the direction perpendicular to the processing surface and a direction outward in a radial direction (as explained above). And NAMBA teaches two gas supply nozzles (gas ports 341 and 342) below the substrate that are similarly configured as the first gas supply nozzle (as explained above). Thus, a duplicate of the first gas supply nozzle, as incorporated and provided above the substrate, would perform the same function of supplying gas to the substrate, yielding predictable results.
Second, NAMBA expressly contemplates that various modifications may be made to its invention (para. 0085). As explained above, NAMBA already teaches providing a plurality of nozzles above the substrate and teaches two gas supply nozzles—one provided closer toward the substrate’s rotation center than the other—that are to be inclined toward the substrate in a radial direction from the substrate’s center and configured to supply gas in an annular shape to the substrate’s surface, in a direction that is a combination of the direction perpendicular to the processing surface and a direction outward in a radial direction. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, a second gas supply nozzle, as incorporated and provided above the substrate, would perform the same function of supplying gas to the substrate, thus yielding predictable results.
Regarding claim 22, the combination of NAMBA and ANDO teaches the substrate processing apparatus of claim 1. As explained above, the combination teaches the controller 200 is programmed to adjust a distance between an inner peripheral edge of the peripheral edge portion and a position at which an extension line of the slit intersects the processing surface (see also annotated fig. 2 & 8 above).
Although the combination does not explicitly teach that the distance is “2 mm or less,” such distance—especially a distance that’s 0 mm or approximately 0 mm—would be considered obvious in view of NAMBA’s teachings. NAMBA teaches that by using the first gas supply nozzle (gas port 56 or 304) to supply gas toward the wafer’s peripheral edge portion, the gas serves the purpose and function of suppressing the processing liquid from infiltrating into the device forming region of wafer W (see para. 0041, 0047, 0054, fig. 2, 3A, 8). Given NAMBA’s teachings to protect wafer W’s device forming region, a person having ordinary skill in the art would’ve been motivated to supply the gas from the slit of the first gas supply nozzle toward the boundary of the device forming region (which would correspond to “inner peripheral edge of the peripheral edge portion”). In other words, one of ordinary skill in the art would’ve been motivated to adjust (via the controller) the distance between the inner peripheral edge of the peripheral edge portion and the position at which the extension line of the slit intersects the processing surface to be 0 mm or approximately 0 mm.
Regarding claim 23, the combination of NAMBA and ANDO teaches the substrate processing apparatus of claim 1. As explained above, the combination teaches a second linear actuator connected to the processing liquid supply nozzle and configured to cause the processing liquid supply nozzle to reciprocate in the radial direction (see NAMBA at para. 0044). As explained above, the combination teaches wherein the controller is programmed to execute, during the supply of the processing liquid and the supply of the gas, adjusting the height of the first gas supply nozzle (i.e., reciprocating the first gas supply nozzle) from the processing surface by the first linear actuator while causing the processing liquid supply nozzle to reciprocate in the radial direction by the second linear actuator. As explained above, by executing such reciprocating steps, the controller keeps a distance between a position in the processing surface where the processing liquid reaches the substrate and the position at which the extension line of the slit intersects the processing surface constant.


Claims 7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of NAMBA and ANDO (as applied to claims 1 and 2), in view of PHAM (US PGPUB 20060150432).
Regarding claim 7, the combination of NAMBA and ANDO teaches the substrate processing apparatus of claim 2. The combination teaches wherein the first gas supply nozzle (gas port 56 or 304) is divided into a plurality of areas in a circumferential direction (see NAMBA at para. 0047, gas port 56 may be a single opening that extends continuously in the circumferential direction, or may be a plurality of openings that are disposed intermittently on the circumference; see NAMBA at para. 0073, same for gas port 304).
The combination does not explicitly teach the first gas supply nozzle is further configured to eject the gas under different conditions between the plurality of areas.
PHAM teaches substrate processing apparatus, just like the present application; thus PHAM is analogous. Like NAMBA’s cover plate 30 or cover member 300, PHAM also teaches a cover 214 (see fig. 2-5) comprising a plurality of holes or nozzles 218 (see fig. 6-7), which can be arranged like concentric circles (see fig. 8A, 9-11, para. 0012, 0015, 0045-46). PHAM teaches that the holes or nozzles can be divided into different processing zones, like triangular zones (see fig. 9, para. 0012, 0046, claim 14). PHAM teaches that, by using manifolds and control devices, each processing zone can have its own parameters such as volume, flow rate, and pressure (para. 0012, 0017, claim 6).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of NAMBA and ANDO to incorporate manifolds and control devices such that different areas or zones of the gas nozzles can have its own parameters such as volume, flow rate, and pressure (as taught by PHAM), with reasonable expectation of supplying gas to the substrate. It’s well known in the art to divide a gas nozzle into different zones or areas and individually control each zone or area. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-421; MPEP § 2143, A. Here, the manifolds and control devices (taught by PHAM) as incorporated, would still perform the same controlling function as before, and the first gas supply nozzle would still perform the same gas-supplying function as before, thus yielding predictable results.
In the resulting combination of NAMBA, ANDO, and PHAM, the first gas supply nozzle would be structurally fully capable of ejecting the gas under different conditions between the plurality of areas. As explained above, the nozzle can be divided into different processing zones, wherein each processing zone can have its own parameters such as volume, flow rate, and pressure.
Regarding claim 15, the combination of NAMBA, ANDO, and PHAM teaches the substrate processing apparatus of claim 7. In the combination of NAMBA, ANDO, and PHAM, the first gas supply nozzle is structurally fully capable of varying a flow rate of the ejected gas between the plurality of areas. As explained above, the nozzle can be divided into different processing zones, wherein each processing zone can have its own parameters such as volume, flow rate, and pressure.
Regarding claim 16, the combination of NAMBA, ANDO, and PHAM teaches the substrate processing apparatus of claim 7. In the combination of NAMBA, ANDO, and PHAM, the first gas supply nozzle is structurally fully capable of varying a temperature of the ejected gas between the plurality of areas. As explained above, the nozzle can be divided into different processing zones, wherein each processing zone can have its own parameters such as volume, flow rate, and pressure. Given the difference in volume and pressure between different zones, a person having ordinary skill in the art would reasonably expect a difference in temperature between different zones (see also ideal gas law).
Regarding claim 17, the combination of NAMBA and ANDO teaches the substrate processing apparatus of claim 1. As explained above, the combination teaches wherein the first gas supply nozzle is divided into a plurality of areas in a circumferential direction.
The combination does not explicitly teach the first gas supply nozzle is further configured to eject the gas under different conditions between the plurality of areas.
As explained above, PHAM teaches that the holes or nozzles can be divided into different processing zones, like triangular zones (see fig. 9, para. 0012, 0046, claim 14), and by using manifolds and control devices, each processing zone can have its own parameters such as volume, flow rate, and pressure (para. 0012, 0017, claim 6). As explained above, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of NAMBA and ANDO to incorporate manifolds and control devices such that different areas or zones of the gas nozzles can have its own parameters such as volume, flow rate, and pressure (as taught by PHAM), with reasonable expectation of supplying gas to the substrate.
In the resulting combination of NAMBA, ANDO, and PHAM, the first gas supply nozzle would be structurally fully capable of ejecting the gas under different conditions between the plurality of areas. As explained above, the nozzle can be divided into different processing zones, wherein each processing zone can have its own parameters such as volume, flow rate, and pressure.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of NAMBA and ANDO (as applied to claim 1), in view of IZUMOTO (US PGPUB 20140051258).
Regarding claim 24, the combination of NAMBA and ANDO teaches the substrate processing apparatus of claim 1. As explained above, the combination teaches the controller 200 is programmed to adjust a height of the first gas supply nozzle from the processing surface by the first linear actuator.
The combination does not explicitly teach that the height is “within a range of 5 mm to 10 mm.”
IZUMOTO teaches a method and an apparatus for treating a substrate’s peripheral edge, just like the present application; thus IZUMOTO is analogous. IZUMOTO teaches a first gas supply nozzle (gas injection head 200, fig. 1, para. 0076) configured to supply a gas G2 in an annular shape (see fig. 1, 4, para. 0080) to the substrate’s processing surface in a direction that is a combination of a direction perpendicular to the processing surface and a direction outward in the radial direction (see fig. 1, gas G2 is supplied downwardly and outwardly to substrate W’s upper surface). The gas G2 serves as a protective gas curtain (see para. 0080, 0083). IZUMOTO teaches a first linear actuator (head up-down mechanism 153, fig. 1, para. 0081, 0083)—which is controlled by a controller 151 (see para. 0081, fig. 1)—for adjusting a height of the first gas supply nozzle from the processing surface (see para. 0081, 0083). 
Moreover, IZUMOTO teaches that the height of the first gas supply nozzle from the substrate’s processing surface can be approximately 2 to 10 mm (see para. 0081, 0083), which overlaps with the claimed range of “5 mm to 10 mm.” Given this overlap, the claimed range of “5 mm to 10 mm” is considered obvious. See MPEP § 2144.05.I.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including:
ITO (US PGPUB 20040216841) teaches supplying gas in annular shape to wafer’s edge to protect the wafer’s upper surface from processing liquid, wherein the gas outlet is positioned from the wafer’s upper surface at a height of 0.5 mm to 5 mm (see para. 0036, 0041).
MAEDA (US PGPUB 20080308134) teaches that the height between the gas supply unit and the substrate’s upper surface is a result-effective variable, because such height affects the flow speed of the gas and affects how effective the gas protects the substrate’s upper surface (see para. 0040).
YOKOYAMA (US PGPUB 20070277930) teaches a liquid nozzle and a gas nozzle for supplying liquid and gas to the wafer’s peripheral edge.
NAMBA (US PGPUB 20130171831) teaches a liquid nozzle and a gas nozzle for supplying liquid and gas to the wafer’s peripheral edge.
HIGASHIJIMA (US PGPUB 20140116478) teaches a liquid nozzle and a gas nozzle for supplying liquid and gas to the wafer’s peripheral edge.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714